Citation Nr: 1505039	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Delray Medical Center on December 26, 2010.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida, denying the Veteran's claim for reimbursement of medical expenses. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, prior to his requested Travel Board hearing, the Veteran contacted VA and requested that his hearing be rescheduled as he was out of state at the time dealing with an important family matter.  Good cause having been shown, this case must be remanded to allow the Veteran to be scheduled for a Board hearing.  Travel Board and videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Ensure the Veteran is scheduled for a Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




